Citation Nr: 1208062	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  08-07 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

Whether new and material evidence has been received to reopen a previously denied claim of service connection for adenoid cystic carcinoma of the left parotid (salivary) gland, claimed as secondary to in-service herbicide exposure, and, if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran had active service from December 1968 to November 1970.  The Veteran served in the Republic of Vietnam. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Nashville, Tennessee, Regional Office (RO) which denied an increased disability evaluation for the Veteran's abdominal and chest tinea versicolor and left lower leg eczema.  In August 2008, the RO determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for "tumors of head area" and denied an increased disability evaluation for his left great toe proximal phalangeal fracture residuals.  In November 2009, the RO, in pertinent part, determined that new and material evidence had been received to reopen the Veteran's claims of entitlement to service connection for "tumors of head area" and adenoid cystic carcinoma of the left parotid (salivary) gland claimed as the result of Agent Orange exposure; determined that both claims sought service connection for the same disability; and denied the reopened claim/claims.  

Meanwhile, in January 2010, the RO issued a rating decision which increased the 50 percent disability rating for service-connected PTSD to 70 percent, and granted entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

In May 2010, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  The hearing transcript reflects that the Veteran elected to withdraw all claims on appeal except for the claim of whether new and material evidence had been received to reopen a previously denied claim of service connection for adenoid cystic carcinoma of the left parotid gland.  

In a June 2010 decision/remand, the Board dismissed the other remaining claims on appeal as withdrawn.  Those claims were entitlement to higher disability ratings for the service-connected residuals of the left great toe proximal phalangeal joint fracture, rated as 20 percent disabling; and, for the service-connected skin disability that affected the chest, left lower leg and abdomen, rated as 10 percent disabling.  

In June 2010, the issue of whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for adenoid cystic carcinoma of the left parotid (salivary) gland claimed as the result of herbicide exposure was remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  The purpose of the remand was to obtain records used by the Social Security Administration (SSA) in conjunction with the Veteran's claim for SSA disability benefits.  

At the May 2010 videoconference hearing before the undersigned Veterans Law Judge, the Veteran advanced an informal application to reopen his claim of entitlement to service connection for basal cell carcinoma. That issue has not been adjudicated by the RO. Therefore, the Board does not have jurisdiction over it. The issue was referred to the RO for appropriate action in the June 2010 Board decision/remand; however, it appears that no action has been undertaken in that regard.  As such, the issue is once again referred to the AOJ for appropriate action.  

The reopened claim of entitlement to service connection for adenoid cystic carcinoma of the left parotid gland is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.






FINDINGS OF FACT

1.  In January 1997 and March 1997 rating decisions, the RO denied service connection for adenoid cystic carcinoma left parotid.  Notice of the January 1997 determination and the Veteran's appellate rights were sent to the Veteran in February 1997 and notice of the March 1997 determination as well as the Veteran's appellate rights were sent to the Veteran in April 1997.  Notices of disagreement (NODs) as to either determination were not received and as such, the January 1997 and March 1997 rating decisions became final.  

2.  In March 2005, the Board found that new and material evidence had been received to reopen a claim of service connection for adenoid cystic carcinoma left parotid; but, the Board denied the reopened claim on the merits.  The Veteran did not appeal the Board's March 2005 decision and it became final.  

3.  Evidence submitted since the Board's March 2005 decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim of service connection for adenoid cystic carcinoma left parotid, and therefore raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's January and March 1997 decisions are final.  38 U.S.C.A. § 7105 (West 2002).  

2.  The Board's March 2005 decision is final.  38 U.S.C.A. § 7104  (West 2002). 

3.  New and material evidence has been received since the Board's March 2005 decision which reopened and denied service connection for adenoid cystic carcinoma left parotid, thus, the claim is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Given the favorable nature of the Board's decision on the issue of whether new and material evidence has been received to reopen the previously denied claim of service connection for adenoid cystic carcinoma left parotid, there is no prejudice to the appellant, regardless of whether VA has satisfied its duties of notification and assistance with respect to reopening previously denied claim.  In other words, despite any defect in the notice provided to the Veteran regarding new and material evidence, the matter is subsequently reopened by the Board; thus, any defect in this regard results in harmless error.  See Kent v. Nicholson, 20 Vet. App. 1 (2006). 

In October 1981, the Veteran submitted a claim of service connection for a tumor behind the left ear.  He asserted that his in-service exposure to Agent Orange was the cause of the tumors.  The Veteran's claim was denied by rating decision dated December 1981.  In that decision, the RO conceded Agent Orange exposure, but determined that there was no causal relationship established between herbicide exposure and any condition now diagnosed.  Notice of that decision was provided to the Veteran along with his appellate rights, in December 1981.  A Notice of Disagreement was not received within the subsequent one-year period and the December 1981 rating decision became final.  

In June 1992, the Veteran again submitted a claim of service connection for "head tumors."  In a January 1993 rating decision, the issue of entitlement to service connection for tumors in the head area along with issues of entitlement to service connection for right eye condition, skin rash were deferred pending examination.  Then, in a subsequent rating decision issued in March 1993, service connection for a skin disorder was granted, but service connection for a right eye disability and for head tumors was denied.  The rating decision specifically notes that head tumors were not shown.  Notice of the March 1993 rating decision was sent to the Veteran in April 1993 along with his appellate rights.  A Notice of Disagreement was not received within the subsequent one-year period and the March 1993 rating decision became final.  

In January and March 1997 rating decisions, the RO denied service connection for adenoid cystic carcinoma left parotid.  The basis of the denial was that the Veteran's disability did not have its onset during service, and the cancer was not one of the listed diseases subject to the presumption of service connection for Veterans who service in Vietnam during the Vietnam War Era.  The Veteran was notified of the decisions and provided appellate rights, however, he did not file a notice of disagreement with respect to either of these determinations.  Accordingly, the January and March 1997 decisions are final.  

Finally, the Veteran submitted a claim to reopen the issue of entitlement to service connection for adenoid cystic carcinoma left parotid in September 2001.  That claim was denied by rating decision issued in June 2002.  The Veteran appealed to the Board.  In a March 2005 decision, the Board determined that new and material evidence had been received to reopen the claim of service connection for adenoid cystic carcinoma left parotid; but, the Board denied the reopened claim on the merits.  

Currently, the appellant contends that given the very slow growing nature of his tumor, that it is highly likely that his cancer had its onset during service.  At his May 2010 video conference hearing, the Veteran and his representative testified that "the growth was already in his nose when he was separated [from service]."  This evidence is new and material, because it raises the possibility that the Veteran's adenoid cystic carcinoma left parotid may have begun to grow prior to discharge from service, particularly if this evidence is viewed in conjunction with previously submitted evidence including a December 2001 private treatment record from Dr. R.A.J. who opined that "The patient's malignancy certainly could have started while he was in Vietnam.  This type cancer is notoriously slow growing and could clearly have begun 5 to 10 years prior to diagnosis."  

Prior unappealed decisions are final. However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed. 38 U.S.C.A. § 5108  (West 2002); 38 C.F.R. § 3.156(a) . When "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145   (1991). 

New evidence means evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2009). 

In order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996). 

In reaching a determination on whether the claim should be reopened, the reason for the prior denial should be considered.  In essence, at the time of the prior Board denial in 2005, the Board determined that the Veteran's adenoid cystic carcinoma left parotid was not related to service because the onset was not shown during service or within the first post-service year, there was no etiological relationship between service and the current disability, and the disease was not one for which the presumption of service connection applies as a result of exposure to herbicides in Vietnam.  That decision became final.  

Since the last final decision in March 2005, evidence has been added to the claims file, including testimony provided by the Veteran in May 2010.  The Veteran asserts that his cancer had its onset during service or within the presumptive period.  See BVA hearing transcript at p. 6.  Given that he reported actually feeling nodules as early as 1972; and, given that at least one medical professional has indicated that the Veteran's cancer was a very slow growing type of tumor, the Veteran's statements are new and material.  

Thus, the additional evidence is new and material and reopening the claim is warranted. 
ORDER

New and material evidence sufficient to warrant reopening a claim of entitlement to service connection for adenoid cystic carcinoma left parotid having been submitted, the claim is reopened. 


REMAND

Having reopened the claim of service connection for adenoid cystic carcinoma left parotid, VA now has the duty to notify the appellant as to how to substantiate his claim and to assist him in the development of the claim.  As such, VA must obtain relevant records which could possibly substantiate the claims and conduct an appropriate medical inquiry.  See Peters v. Brown, 6 Vet. App. 540, 542 (1994); 38 U.S.C.A. § 5107(a)  (West 2002). 

As noted above, the Veteran asserts that his cancer had its onset during service, or at least within the first post-service year.  In a December 2001 private examination report, Dr. R.A.J. opines that the Veteran's malignancy "certainly could have started while he was in Vietnam.  This type cancer is notoriously slow growing and could clearly have begun 5 to 10 years prior to diagnosis."  

Significantly, the Veteran has not been afforded a VA examination to determine the likely etiology of the adenoid cystic carcinoma left parotid.  Given his assertion of in-service onset, as well as the opinion of Dr. R.A.J., a VA examination is warranted to obtain an opinion as to whether the Veteran's adenoid cystic carcinoma left parotid at least as likely as not had its onset during service and/or whether it is at least as likely as not caused by Agent Orange exposure.  

Importantly, in addition to in-service onset, the Veteran also contends that his cancer was caused by his exposure to herbicides during his active duty, specifically Agent Orange when he served in Vietnam.  A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f)  (West 2002), 38 C.F.R. § 3.307(6)(iii) (2011).  If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain listed diseases shall be service connected.  See 38 U.S.C.A. § 1116  (West 2002), 38 C.F.R. § 3.309(e) (2011).  The Veteran's adenoid cystic carcinoma left parotid is not one of the listed diseases covered by the presumption.  

Hence, although the Veteran is presumed to have been exposed to Agent Orange, there is no presumption that the exposure resulted in his adenoid cystic carcinoma left parotid.

However, when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  See Combee v. Brown, 24 F.3d 1039, 1043-44 (Fed.Cir. 1994).  As such, the Board must not only determine whether the veteran has a disability which is recognized by VA as being etiologically related to prior exposure to herbicide agents that were used in Vietnam, (see 38 C.F.R. § 3.309(e)), but also must determine whether his current disability is the result of active service under 38 U.S.C.A. § 1110  (West 2002) and 38 C.F.R. § 3.303(d) (2011).

In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court of Appeals for Veterans Claims held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, the RO should request VA medical records pertaining to the veteran that are dated from August 20, 2009 to the present.  In addition, it is noted that the Veteran reported in a March 2008 submission that he was treated at the Chattanooga VA clinic dating back to when he was discharged from service.  While there are VA medical records associated with the claims folder that date from February 1998 and some records associated with the claims folder that pre-date February 1998, the RO should attempt to obtain any additional records.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record all pertinent VA records dated after July 2009. 

In addition, attempt to obtain from the Chattanooga VA outpatient clinic, medical records pertaining to the Veteran that date from November 1970 to February 1998.  All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and his representative and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.
   
2.  With appropriate authorization from the Veteran, obtain and associate with the claims file any private treatment records pertinent to the claim on appeal that the Veteran identifies that have not been previously secured.  If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and his representative and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  Schedule the Veteran for an oncology examination to determine the current residuals and likely etiology of the adenoid cystic carcinoma left parotid.  All indicated tests should be completed.  The claims file, including a copy of this remand, should be made available to the examiner for review in conjunction with the examination.  Based on a review of the entire record, including, but not limited to, the Veteran's reported history, the hearing testimony and private treatment records which include a December 2001 private examination report noting that the cancer was slow-growing, the examiner should opine as to whether it is at least as likely as not (a 50 percent or higher likelihood) that the Veteran's adenoid cystic carcinoma left parotid had its onset during service, prior to discharge, even though it was not officially diagnosed until 1975.  The examiner should also opine as to whether it is at least as likely as not that the Veteran's adenoid cystic carcinoma left parotid resulted from in-service herbicide exposure, keeping in mind that service connection is not automatically precluded simply because the Veteran's cancer is not one of the listed diseases subject to the presumption of service connection pursuant to 38 C.F.R. § § 3.307, 3.309.  A complete rationale should accompany all opinions expressed. 

4.  Ensure the above development has been conducted in accordance with the instructions above.  If the examination report does not provide the information requested above, return the report as insufficient.  Thereafter, readjudicate the Veteran's claim after taking any other development action deemed warranted.  If the benefit on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC), and an appropriate period to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


